Citation Nr: 0315879	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  97-23 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

What evaluation is warranted for metatarsalgia of the right 
foot from July 3, 1996?


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty for training from February 
18, 1980, to June 27, 1980.

This matter originally came before the Board of Veterans' 
Appeals (Board) from a rating decision entered in June 1997 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Baltimore, Maryland.  In that decision, the RO 
granted entitlement to service connection for metatarsalgia 
of the right foot and assigned a 10 percent rating; it also 
denied service connection for a low back disorder.  

In its September 1999 decision, the Board denied service 
connection for a low back disorder on a direct basis, as well 
as entitlement to a rating in excess of 10 percent for 
metatarsalgia of the right foot.  An appeal followed to the 
United States Court of Appeals for Veterans Claims (Court), 
and the parties to the appeal jointly moved the Court to 
vacate and remand the issue addressing the rating to be 
assigned for right foot metatarsalgia.  In addition, the 
veteran agreed to withdraw his claim for service connection 
for a low back disorder on a direct basis, noting that the 
claim for secondary service connection for a low back 
disorder had previously been referred to the RO for action.  
In an April 2000 order, the Court granted the parties' 
motion, and the case was returned to the Board.  

The Board in February 2001 remanded the matter on appeal to 
the RO for the completion of additional development, and 
following the completion of such actions, the case was again 
returned to the Board.  By an August 2002, memorandum to its 
case development unit, the Board pursuant to 38 C.F.R. § 
19.9(a)(2) (2002), sought further actions regarding the issue 
in question and following attempts to complete same, the case 
was returned to the undersigned for review.  

Received by Board in May 2003 was a statement from the 
veteran indicating that he no longer wished to be represented 
by the Maryland Department of Veterans Affairs.  Notably, 
however, for the purposes of this remand, the absence of any 
evidence showing good cause for delaying his request to 
change representatives requires that the appellant's motion 
to change representatives be denied.  38 C.F.R. § 20.1304 
(2002).  Still, the RO should accept the appellant's 
appointment of the American Legion on remand.


REMAND

As indicated above, in August 2002, the Board asked for 
further development in this case without remanding the matter 
to the RO.  That development was sought pursuant to 38 C.F.R. 
§ 19.9(a)(2).  On May 1, 2003, 38 C.F.R. § 19.9(a)(2) was 
found to be invalid by the United States Court of Appeals for 
the Federal Circuit.  Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed.Cir. 2003).  Hence, 
in the absence of a written waiver this case must be remanded 
for further development and review of evidence initially 
developed by the Board.  

In addition, the development attempted in connection with the 
August 2002 memorandum is incomplete in that the Board had 
requested that an addendum to a March 2002 VA medical 
examination Francisco Banda, M.D., be obtained.  While it is 
clear that the addendum was requested, there is no indication 
that it was ever received.  Also, the veteran in a January 
2003 statement reported that he was last seen by his 
attending podiatrist that month, but there is no record of 
such treatment in the claims folder.  Further actions in this 
regard are therefore found to be in order.  

Also, it is noted that the issue whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for a stomach disorder was denied by 
the RO in a February 2002 rating decision.  A notice of 
disagreement was filed addressing that denial later that 
month, but it has yet to be followed by the RO's issuance of 
a statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  The veteran has also filed a notice of 
disagreement with the April 2002 denial of secondary service 
connection for a low back disorder.  In view of the 
foregoing, action by the RO for issuance of a statement of 
the case on both of these matters is necessary.

In order to complete necessary development, this matter is 
REMANDED to the RO for the following:

1.  The RO should ascertain whether the 
veteran desires any additional hearing 
either before the RO or the Board in 
light of the fact that the Veterans Law 
Judge who presided over a Board hearing 
held in Washington, DC, in January 1999 
is no longer employed by the Board.  If 
an additional hearing is desired, 
scheduling of such a proceeding, as 
appropriate, should be undertaken.

2.  Upon obtaining authorization from the 
veteran, the RO should obtain updated 
records of treatment from L. T. Bowser, 
Jr., DPM, at 6301 North Charles Street, 
Suite 1A, Baltimore, Maryland 21212, 
including any record from a referenced 
appointment on January 10, 2003, which is 
not now on file.  

3.  Thereafter, the RO should arrange for 
the report of a VA examination of March 
2002, as well as all of the veteran's 
claims folders, to be returned to the 
March 2002 VA examiner, Francisco Banda, 
M.D., for preparation of an addendum to 
his report.  In the event that Dr. Banda 
wishes to exam the veteran further, or in 
the event he is unavailable, additional 
examination, as appropriate, should be 
conducted.  In any event, a professional 
opinion, with full supporting rationale, 
is requested as to  the following:

(a)  Is there present either 
clinical or radiological 
evidence of any arthritic 
process of the right foot, be 
it significant or otherwise?

(b)  If arthritis of the right 
foot is shown to be present to 
any degree, is it at least as 
likely as not that such 
arthritis is part and parcel of 
the veteran's service-connected 
right foot metatarsalgia or is 
it a separate process that is 
the direct or secondary result 
of the veteran's metatarsalgia?

(c)  In the event that the 
response(s) to (b) above are 
negative, is it at least as 
likely as not that right foot 
arthritis, if any, has 
undergone an increase in 
severity, such as to constitute 
aggravation, due exclusively to 
service-connected 
metatarsalgia?

(d)  In formulating the 
responses to the foregoing, the 
examining physician must 
utilize the italicized language 
set forth in (b) and (c) above.  
If the examiner is unable to 
render any opinion requested, 
it should be so indicated on 
the record and the reasons 
therefor should be noted.  The 
factors upon which any medical 
opinion is based should be set 
forth for the record.

4.  The RO should thereafter readjudicate 
the issue of the veteran's entitlement to 
a rating in excess of 10 percent for 
metatarsalgia of the right foot, on the 
basis of all the evidence on file and all 
governing legal authority, including the 
VCAA, the holding of the Court as to 
staged ratings in Fenderson v. West, 12 
Vet. App. 119 (1999), VAOPGCPREC 9-98, 63 
Fed. Reg. 56704 (1998), and VAOPGCPREC 
23-97, 62 Fed. Reg. 63604 (1997) 
(permitting separate evaluations for 
diverse manifestations of the same 
musculoskeletal disability).  If the 
benefit sought on appeal continues to be 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case citing 
all pertinent evidence and dispositive 
legal authority.  An appropriate period 
of time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

5.  Pursuant to Manlincon, the RO should 
readjudicate the issues whether new and 
material evidence has been submitted to 
reopen a claim for service connection for 
a stomach disorder, and entitlement to 
service connection for a low back 
disorder secondary to right foot 
metatarsalgia.  If these claims remain 
denied, the RO must issue a statement of 
the case.  The veteran is hereby notified 
that the timely filing of a substantive 
appeal will be required to permit the 
Board to address such issues at a later 
time.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional development.  
The law 
requires full compliance with all orders in this remand.  
Stegall v. West, 11 Vet. App. 268 (1998).  No inference 
should be drawn regarding the final disposition of the claims 
in question as a result of this action.  

	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




